Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
On February 4, 2021, Applicant amended claims 1 and 19.
From the office action mailed August 5, 2020, the 103 rejections are maintained and elaborated to address the new recitations.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 4, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (US 20110005572 A1) in view of Hasegawa (US 20120174959 A1), Nasuno et al. (US 20110265845 A1), hereinafter Nasuno, Kukulka (US 20100243038 A1), and Kataoka et al. (US 20130284233 A1), hereinafter Kataoka, as evidenced by the Oxford English Dictionary ("shingle, v.1." OED Online. Oxford University Press, June 2019. Web. 27 August 2019.), hereinafter OED.
Regarding claim 1, Shimizu teaches a solar cell module (title).
By annotating Shimizu's drawings (figures 7 and 8), the examiner shows how Shimizu teaches all the limitations recited by claim 1 lines 1-19:

    PNG
    media_image1.png
    966
    1577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    968
    1581
    media_image2.png
    Greyscale


	
Claim 1 line 8 requires that the strips be in a shingled arrangement.  As evidenced by OED, to "shingle" means to cover like a shingled roof (definition 2b).  Shimizu (figures 7 and 8 annotated above) teaches that the identified strips cover the substrate (1) as roofing shingles might cover a roofing deck and that the identified strips are arranged in array where they vertically overlap each other as do roofing shingles.

Claim 1 line 3 requires that the second edge slope downward.  What counts as up, down, left, or right, is relative and depends on the viewer's position, and these directions change while the module is reoriented during its manufacture, shipping, storage, installation, and use.  Thus the examiner's position is that Shimizu's second edge slopes downward at some point in the module's lifetime.
	Alternatively, it would have been obvious to one of ordinary skill in the orient the solar module on a sloping roof, thereby providing the claimed downward slope.

Shimizu does not teach a string at each of two edges of the array having fewer strips than central strings.  
However, Hasegawa relates to a photovoltaic (PV) power generating system comprising bypass diodes to mitigate the effects of shading (paragraphs 0002 and 0003).  Hasegawa teaches that it is generally considered that an effect of a partial shadow on a PV module starts from a peripheral part of the module and does not suddenly start from a central part of the module (paragraph 0130 top). Hasegawa 
Therefore, in order to account for the fact that shadows generally form at the edges of solar panels rather than at their centers, it would have been obvious to one of ordinary skill in the art to modify Shimizu's system to have shorter strings at its edges. This modification would have provided at least two shorter strings at two edges of Shimizu's panel, each string being coupled to a bypass diode, or diode device.
Once a person of ordinary skill in the art had decided to place shorter strings at two edges of Shimizu's panel, that person would have exactly two choices: to make the strings of equal lengths or to make them of unequal lengths.  Therefore, given the limited and finite number of solutions, it would have been obvious to a person of ordinary skill in the art to choose either by making the strings either equal or unequal in length and reasonably expect the resulting apparatus to effectively convert sunlight to electricity.

Neither Shimizu nor Hasegawa teaches the edge zones which are less wide than the center zone.
However, Shimizu's is a thin-film solar module (title).  Nasuno also relates to a thin-film solar module (title).  Nasuno teaches that the closer the cell string is to an end of the thin-film solar cell module, the easier it is for a leak current to occur in a solar cell included in the cell string (paragraph 0008 top).  Nasuno teaches mitigating this effect by making the cell string close to an end of the thin-film solar cell module less wide than 
Therefore, in order to compensate for the outer cells' greater susceptibility to leak currents, it would have been obvious to one of ordinary skill in the art to make the cells in the module's edge zones less wide than the central cells, with a width within the claimed range.

Shimizu does not teach each strip in serial communication with a corresponding neighboring strip in an adjacent string.
However, Kukulka relates to a solar cell assembly (title).  Kukulka teaches that solar cells may be assembled into arrays of solar cells connected together in series strings to provide a desired voltage, in parallel to provide a desired current, or in a series-parallel combination (paragraph 0006 top).
Kataoka relates to a PV device (title).  Kataoka (figure 2B) teaches a unitary power generation sections (D), or solar cells, arranged in a series-parallel combination wherein each solar cell in a cluster power generation sections (G), or string, is serially connected to an adjacent unitary power generation section (D), or solar cell, in an adjacent cluster power generation sections (G), or string.
While Kukulka's teachings show that it was known in the PV art to combine series and parallel connections to control current and voltage, Kataoka specifically 

Claim 1 page 3 penultimate paragraph recites electrical properties and functions of the array.  When the structure taught by the prior art reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01 I). As explained above, the structure taught by Shimizu, Hasegawa, Nasuno, Kukulka, and Kataoka is substantially identical to that of the claim.  Thus the examiner's position is that prior art array inherently possesses the claimed properties and functions—unless these arise from features not yet claimed.
Regarding claim 4, Shimizu (annotated figure 8) teaches that each strip is serially connected to another strip.  Shimizu (annotated figure 7) teaches that each strip overlaps up to two strips in the same string.
Regarding claim 5, Shimizu (annotated figure 7) teaches that each strip contains a photoelectric conversion layer (4), which is a thickness of photovoltaic (PV) material provided along a first edge region and a first electrode (2), which is a back bus bar provided along a second edge region.  In each pair of immediately adjacent strips, a first strip's second electrode (2), or first bus bar, vertically overlaps a second strip's first electrode (5), or back bus bar.
Claim 8 recites electrical functional properties of the array.  When the structure taught by the prior art reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01 I).  As explained .

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hasegawa, Nasuno, Kukulka, and Kataoka as applied to claim 1 above, and further in view of Bachrach et al. (US 20060213548 A1), hereinafter Bachrach.
Regarding claim 6 and claim 14, Shimizu does not define wattages for the apparatus or its parts.  
However, Bachrach teaches that practical solar panels are sized in area to deliver the needed amount of power for the application, and that the solar cells' dimensions are optimized by a variety of manufacturing constraints to minimize the manufacturing cost (paragraph 0005 middle).  Bachrach teaches further that the number of individual solar cells used is also determined by trading off between panel operating voltage and current (paragraph 0005 bottom), the product of which is power.  
Therefore, in order to best serve the application and in order to save money, it would have been obvious to one of ordinary skill in the art to optimize the power of Shimizu's solar cells, strings, zones, and apparatus as a whole.

s 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hasegawa, Nasuno, Kukulka, and Kataoka as applied to claim 1 above, and further in view of Richardson (US 20150129016 A1).
Regarding claim 7, Shimizu (figure 7) teaches a substrate (1) supporting the entire array of solar cells.  Shimizu teaches that the substrate (1) may be a translucent glass substrate (paragraph 0088 top). Shimizu's substrate (1) is the claimed first substrate as recited by claim 7.
Shimizu (figure 7) does not teach a second substrate to form a sandwich of the array.  
However, Richardson relates to a solar panel (paragraph 0006 top) and teaches covering the PV cell array with a transparent protective sheet such as glass, plexiglass, or most preferably low iron glass in order to protect the array from the usual physical stresses caused by weather (wind, water, snow etc.) and atmospheric debris, while allowing sunlight to pass through to the surface of the photovoltaic array for conversion into electricity (paragraph 0029 middle).
Therefore, in order to protect Shimizu's solar array from environmental damage while allowing it to receive usable light, it would have been obvious to one of ordinary skill in the art to add a transparent protective sheet on top of Shimizu's array. This additional sheet would have been the claimed second substrate.

Claims 19, 21-23, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hasegawa, Nasuno, Kukulka, and Kataoka, as evidenced by OED.
egarding claim 19, Shimizu teaches a solar cell module (title).
By annotating Shimizu's drawings (figures 7 and 8), the examiner shows how Shimizu teaches all the limitations recited by claim 19 lines 1-12:

    PNG
    media_image1.png
    966
    1577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    968
    1581
    media_image2.png
    Greyscale


	Claim 19 line 9 requires that the strips be in a shingled arrangement.  As evidenced by OED, to "shingle" means to cover like a shingled roof (definition 2b).  Shimizu (figures 7 and 8 annotated above) teaches that the identified strips cover the substrate (1) as roofing shingles might cover a roofing deck and that the identified strips are arranged in array where they vertically overlap each other as do roofing shingles.

Claim 19 line 5 requires that the second edge slope downward.  What counts as up, down, left, or right, is relative and depends on the viewer's position, and these directions change while the module is reoriented during its manufacture, shipping, 
	Alternatively, it would have been obvious to one of ordinary skill in the orient the solar module on a sloping roof, thereby providing the claimed downward slope.

Shimizu does not teach a string at each of two edges of the array having fewer strips than central strings.  
However, Hasegawa relates to a photovoltaic (PV) power generating system comprising bypass diodes to mitigate the effects of shading (paragraphs 0002 and 0003).  Hasegawa teaches that it is generally considered that an effect of a partial shadow on a PV module starts from a peripheral part of the module and does not suddenly start from a central part of the module (paragraph 0130 top). Hasegawa (figure 15) teaches arranging the module (21') so that the cell groups (22-1, 22-2, 22-3) in its peripheral parts have fewer cells (22) than the cell groups in the module's central part (22-4) (paragraph 0130 bottom).
Therefore, in order to account for the fact that shadows generally form at the edges of solar panels rather than at their centers, it would have been obvious to one of ordinary skill in the art to modify Shimizu's system to have shorter strings at its edges. This modification would have provided at least two shorter strings at two edges of Shimizu's panel, each string being coupled to a bypass diode, or diode device.
Once a person of ordinary skill in the art had decided to place shorter strings at two edges of Shimizu's panel, that person would have exactly two choices: to make the strings of equal lengths or to make them of unequal lengths.  Therefore, given the 

Neither Shimizu nor Hasegawa teaches the edge zones which are less wide than the center zone.
However, Shimizu's is a thin-film solar module (title).  Nasuno also relates to a thin-film solar module (title).  Nasuno teaches that the closer the cell string is to an end of the thin-film solar cell module, the easier it is for a leak current to occur in a solar cell included in the cell string (paragraph 0008 top).  Nasuno teaches mitigating this effect by making the cell string close to an end of the thin-film solar cell module less wide than other cell strings (paragraph 0010 top).  Nasuno teaches that the cell strings at both ends in the three or more cell strings have a width of 5 mm or more and 255 mm or less (paragraph 0011 bottom).  In the case where the claimed ranges overlap ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).  In this case, the claimed range overlaps the range taught by Nasuno.
Therefore, in order to compensate for the outer cells' greater susceptibility to leak currents, it would have been obvious to one of ordinary skill in the art to make the cells in the module's edge zones less wide than the central cells, with a width within the claimed range.


However, Kukulka relates to a solar cell assembly (title).  Kukulka teaches that solar cells may be assembled into arrays of solar cells connected together in series strings to provide a desired voltage, in parallel to provide a desired current, or in a series-parallel combination (paragraph 0006 top).
Kataoka relates to a PV device (title).  Kataoka (figure 2B) teaches a unitary power generation sections (D), or solar cells, arranged in a series-parallel combination wherein each solar cell in a cluster power generation sections (G), or string, is serially connected to an adjacent unitary power generation section (D), or solar cell, in an adjacent cluster power generation sections (G), or string.
While Kukulka's teachings show that it was known in the PV art to combine series and parallel connections to control current and voltage, Kataoka specifically teaches the claimed configuration.  Therefore, in order to produce a desired current and voltage, it would have been obvious to one of ordinary skill in the art to connect Shimizu's solar cells as claimed.

Regarding claim 21, Shimizu (annotated figure 7) teaches a single diode device coupled in parallel with all the strips in its zone.
Claim 22 recites an electrical functional property of the array.  When the structure taught by the prior art reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01 I).  As explained above, the structure taught by Shimizu and Hasegawa is substantially 
Regarding claim 23, were Shimizu (annotated figure 8) modified in view of Hasegawa as proposed above, the two edge zones bearing shorter strings would have been at the "top" and "bottom" ends of the module as seen in the drawing.
Regarding claim 27, Shimizu (annotated figure 7) teaches that each strip has second electrode (2) on the photoelectric conversion layer's (4) front surface and a first electrode (5) on the photoelectric conversion layer's (4) back surface.  Shimizu's second- and first electrodes (2 and 5) respectively are the claimed first and second electrodes.  Adjacent strips' first- and second electrodes (2 and 5) touch each other.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Hasegawa, Nasuno, Kukulka, and Kataoka as applied to claim 19 above, and further in view of Richardson.
Regarding claim 25, Shimizu (figure 7) teaches a substrate (1) supporting the entire array of solar cells.  Shimizu teaches that the substrate (1) may be a translucent glass substrate (paragraph 0088 top). Shimizu's substrate (1) is the claimed back sheet.
Shimizu (figure 7) does not teach a second substrate to form a sandwich of the array.  
However, Richardson relates to a solar panel (paragraph 0006 top) and teaches covering the PV cell array with a transparent protective sheet such as glass, plexiglass, or most preferably low iron glass in order to protect the array from the usual physical 
Therefore, in order to protect Shimizu's solar array from environmental damage while allowing it to receive usable light, it would have been obvious to one of ordinary skill in the art to add a transparent protective sheet on top of Shimizu's array. This additional sheet would have been the claimed translucent substrate.
Regarding claim 26, Shimizu teaches that the substrate bearing the solar cells may be integrated on a frame (paragraph 0085).

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.

Applicant argues that the combined prior art does not teach a downward sloping edge.
The examiner respectfully disagrees.  As explained above, what counts as up, down, left, or right, is relative and depends on the viewer's position, and these directions change while the module is reoriented during its manufacture, shipping, storage, installation, and use.  Thus the examiner's position is that Shimizu's second edge slopes downward at some point in the module's lifetime.
	Alternatively, it would have been obvious to one of ordinary skill in the orient the solar module on a sloping roof, thereby providing the claimed downward slope.


Applicant argues that the combined prior art does not teach the newly recited distance.
The examiner respectfully disagrees.  Nasuno teaches that the cell strings at both ends in the three or more cell strings have a width of 5 mm or more and 255 mm or less (paragraph 0011 bottom).  The range of claim 1 lies within the range taught by Nasuno, and the range of claim 19 overlaps it.  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05).  Therefore, the ranges of claims 1 and 19 would have been obvious.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamazaki (US 20120073627 A1) (figure 1B) relates to a solar cell module (title) and teaches that first cells (110a and 110b) may have different sizes, and second cells (120a and 120b) may have different sizes, or both sets may have the same size (paragraph 0031).

    PNG
    media_image3.png
    346
    651
    media_image3.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magali P Slawski whose telephone number is (571)270-3960.  The examiner can normally be reached on Monday - Friday 9 a.m. - 3 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice before filing a response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Magali P Slawski/Primary Examiner, Art Unit 1721